Concurring and Dissenting Opinion by
Mr. Chief Justice Bell:
Under the terms of this lease agreement, the losses which resulted from the actual closing of Snellenburgs as distinguished from those incurred while business was actually being conducted, are not losses sustained in the “operation of the department store business” and cannot be considered in computing Bankers’ liability. To this extent, I would modify the Decree. I would also provide that each party should pay its own costs.
Mr. Justice Musmanno joins in this Concurring and Dissenting Opinion.